DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 20-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art Nam et al., (US 2018/0316934) which teaches a next block to be decoded after a current block and a step of determining the next block to be decoded after the current block wherein the decoding order information indicates the relative location of the next block on the basis of the current block, and the next block can be selected as a block among predefined candidate blocks which can be decoded after the current block and Leonardi et al., (US 2021/1234567) which teaches a segmentation map is described using a quadtree structure. Within such a tree structure, motion information is predicted either spatially or temporally to minimize redundancy of information. The motion and segmentation information are estimated on the basis of a two stage process using the frame to be encoded and the reference frame: (1) a hierarchical top-down decomposition; (2) a bottom-up merging strategy. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar apparatus limitations of claim 20 and encoding method limitations of claim 23) including an image decoding method performed by an image decoding apparatus, the method comprising: splitting a first coding block into a plurality of second coding blocks according to a tree-based split structure, wherein the tree-based split structure includes a triple-tree split generating a prediction signal of the current sub-region based on the motion information wherein the plurality of merging candidates comprise at least any one of a spatial neighboring merging candidate, a temporal neighboring merging candidate, a zero motion merging candidate, and wherein when the second coding block is split into the two sub-regions in a horizontal direction according to the block split type information and the current sub-region is a bottom sub-region among the two sub-regions, a number of the merging candidates available for motion compensation of the current sub-region among the two sub-regions is less than a number of merging candidates available for motion compensation of a top sub-region among the two sub-regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	





/MARNIE A MATT/Primary Examiner, Art Unit 2485